          Case 2:21-cv-02166-WB Document 18 Filed 08/20/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MICHELLE MOUNT,                                           CIVIL ACTION
              Plaintiff,

                v.

 PERUZZI OF LANGHORNE LLC AND                              NO. 21-2166
 TAMMY LARUE,
                Defendants.

                                          ORDER

       AND NOW, this 18th day of August, 2021, upon consideration of the Defendants

Peruzzi of Langhorne LLC and Tammy LaRue’s Motion to Dismiss Plaintiff’s Complaint (ECF

12), Plaintiff’s response thereto (ECF 14), and Defendants’ Reply (ECF 16), IT IS HEREBY

ORDERED that the Motion is granted in part and denied in part. The Motion is GRANTED

with respect to Plaintiff’s claim under the Federal Truth in Lending Act, and DENIED as to all

other claims.



                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
